Citation Nr: 0521213	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  99-08 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to March 3, 1994, for 
the assignment of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. L. Tiedeman






INTRODUCTION

The veteran served on active duty from March 1964 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated March 10, 1995, which vacated a 
September 2004 Board decision and remanded the case for 
additional development.  The issue initially arose from a 
December 1998 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  In correspondence received by VA on November 7, 1991, the 
veteran requested his claim for entitlement to service 
connection for PTSD be reopened.  

2.  In a January 1992 rating decision the RO granted service 
connection for PTSD, assigned a temporary total rating from 
October 29, 1991, and a 10 percent rating from December 1, 
1991; the veteran was notified of the decision, but did not 
appeal.

3.  An April 22, 1992, VA treatment report raised an informal 
claim for a rating in excess of 10 percent for PTSD noting 
the veteran's service-connected disorder was chronic and 
severe and that he intended to appeal a 10 percent disability 
rating.

4.  It is factually ascertainable that the veteran was 
demonstrably unable to obtain or retain employment because of 
his service-connected PTSD on December 1, 1991.


CONCLUSION OF LAW

The criteria for an effective date from December 1, 1991, but 
no earlier, for a schedular 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400(o), 4.132 Diagnostic 
Code 9411 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in January 
2003, July 2003, and April 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his service connection claim and 
identified which parties were expected to provide such 
evidence.  Although the letters did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in a supplemental statement of the case.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a specific medical opinion pertinent to the issue 
on appeal was obtained in June 2003.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination of the issue addressed in this decision.  
Therefore, the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  



Factual Background

Service records show the veteran served in the Republic of 
Vietnam and that he received medals and awards including the 
Purple Heart and the Combat Infantryman Badge.

In correspondence dated in January 1988 the veteran requested 
entitlement to service connection for PTSD.  A May 1988 VA 
hospital report noted the criteria for a diagnosis of PTSD 
were not met and that the veteran's social and vocation 
capacity was not impaired.

The RO denied entitlement to service connection for PTSD in a 
July 1988 rating decision.  The veteran was notified of the 
decision by correspondence dated July 7, 1988, but did not 
appeal.

In correspondence received on November 7, 1991, the veteran 
requested his claim for entitlement to service connection for 
PTSD be reopened or reconsidered.  It was noted that he had 
been admitted to a VA PTSD program.  

VA hospital records dated from October 29, 1991, to November 
22, 1991, included a diagnosis of chronic, severe PTSD.  It 
was noted the veteran was unemployable because of nightmares, 
flashbacks, intrusive thoughts, depression, and anxiety/panic 
attacks related to his Vietnam trauma.  

A January 1992 RO decision granted service connection for 
PTSD, assigning a temporary total rating from October 29, 
1991, and a 10 percent rating from December 1, 1991.  The 
veteran was notified of the decision, but did not appeal.

In correspondence dated March 3, 1994, the veteran submitted 
a statement to the RO requesting an increased evaluation for 
PTSD.  It was noted that a VA physician during treatment in 
April or May 1993 had indicated that the veteran's disability 
warranted an increased evaluation.

VA hospital records dated from April 5, 1994, to May 6, 1994, 
noted treatment for PTSD.  The examiner noted the veteran was 
competent, but had a markedly severe social and industrial 
impairment.  It was noted he had been unemployed and unable 
to hold a job for three years because of his nervous 
disorder.  VA hospital records dated from July to August 1994 
included a diagnosis of chronic PTSD.  It was noted the 
veteran's highest Global Assessment of Functioning during the 
prior year had been 60.

In July 1998, the RO received Social Security Administration 
(SSA) records that included an April 22, 1992, VA mental 
hygiene clinic intake psychological evaluation report noting 
the veteran was "appealing his SC disability for PTSD" and 
that he had just gotten a 10 percent rating for it in 
November.  A diagnosis of chronic, severe PTSD was provided.  
It was noted the veteran's highest level of adaptive 
functioning over the past year was poor with multiple 
criminal justice contacts and unemployment.  A January 1993 
Social Worker's Note was also included indicating a diagnosis 
of chronic, severe PTSD and noting the veteran had been in 
county jail since June 10, 1992.  A November 1993 VA 
treatment record noted the veteran's PTSD was under fair 
control on medication, with no serious depression and no 
recent flashbacks.  A December 1993 record indicated that he 
was doing fairly well on current medications.  He was 
sleeping better and handling anxiety and stress better.  A 
February 1994 VA treatment report noted he had just been 
released from county jail, after a 20-month stay.  The 
diagnoses included chronic PTSD.

In a December 1998 rating decision the RO granted a 100 
percent evaluation for PTSD, effective April 5, 1994.  An 
April 1999 RO decision granted a 100 percent evaluation for 
PTSD, effective March 3, 1994.

VA examination in June 2003 found the veteran's PTSD as 
likely as not resulted in a total disability that was 
permanent in nature and was reasonably certain to continue 
throughout his lifetime.  It was noted it had been so since 
the early 1990's.

Analysis

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i), (r) (2004).  The effective date 
of an evaluation and award of compensation for an increased 
rating claim is the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  An earlier effective date may be assigned when it 
is factually ascertainable that an increase in disability 
occurred and the claim for increase was received within one 
year from that date, but otherwise the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of a claim, 
the Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).

VA regulations provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2004).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for an identified benefit.  If an executed application 
form is submitted to VA within one year after the date it was 
sent to the claimant, it will be deemed filed on the date the 
informal claim was received.  See 38 C.F.R. § 3.155(a) 
(2004).

Once a formal claim has been allowed, or disallowed because 
the disability was not compensable in degree, the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2004).  For reports 
prepared by VA or by the uniformed services, the date of 
receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or the date of admission 
to a VA or uniformed services hospital.  38 C.F.R. 
§ 3.157(b)(1).

Generally, VA medical records are held to be within the 
Secretary's control and are considered to be a part of the 
record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see 
also VAOPGCPREC 12-95 (May 10, 1995) (Court's holding in Bell 
only applies to decisions rendered on or after July 21, 
1992).

VA's General Counsel has held, however, that the ambiguous 
provisions of 38 C.F.R. § 3.157 may be construed as 
recognizing a VA outpatient or hospitalization examination 
report as an informal claim for an increased evaluation where 
service connection for a particular disability had already 
been established and the report "contains sufficient 
information to justify an assumption" by VA that the veteran 
seeks increased compensation for the disability.  VA General 
Counsel Digested Opinion 1-17 (May 24, 1984).  While this 
Digested Opinion is not binding upon the Board, it does 
provide guidance as to regulatory interpretation.  But see 
38 C.F.R. § 20.101 (2004) (the Board is bound by applicable 
statutes, VA regulations, and precedent opinions of the 
General Counsel).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  However, the Court has held the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

In this case, the record shows that in a January 1992 rating 
decision the RO upon a reopened claim granted service 
connection for PTSD and assigned a temporary total rating 
from October 29, 1991, and a 10 percent evaluation from 
December 1, 1991.  Although the April 22, 1992, VA treatment 
report noted the veteran was appealing this decision, there 
is no indication the veteran submitted a timely notice of 
disagreement as required by VA regulations for an appeal.  
See 38 C.F.R. §§ 20.200, 20.201, 20.300 (2004).  The veteran 
has not asserted that this determination was erroneous and 
the decision has become final.  See 38 C.F.R. § 20.1103 
(2004).  Therefore, the Board finds the determinative issue 
in this case is the date of receipt of a subsequent formal or 
informal claim for an increase.

Based upon the evidence of record, the Board finds the 
April 22, 1992, VA treatment report was sufficient to raise 
an informal claim under the provisions of 38 C.F.R. § 3.157 
for a rating in excess of 10 percent for PTSD because the 
report noted the veteran's service-connected disorder was 
chronic and severe and that he intended to appeal a 
10 percent disability rating.  The report was pertinent to 
the issue of entitlement to an increased evaluation for PTSD 
and may be assumed as indicative of the veteran's desire to 
seek a higher rating.  As this VA report is construed to be 
an informal claim, the Board must next determine whether it 
is factually ascertainable that the veteran's PTSD increased 
in severity within the year prior to the date of that 
treatment.  

The Board notes, however, that an effective date may not be 
awarded earlier than the November 7, 1991, date of receipt of 
the veteran's application to reopen his service connection 
claim because service connection had not been established 
prior to that date.  As the veteran was awarded a temporary 
total rating from October 29, 1991, the earliest possible 
date for an increased rating in this case is December 1, 
1991.

VA regulations applicable prior to November 7, 1996, provided 
that a 100 percent evaluation would be assigned for PTSD 
where the veteran was totally isolated in the community, or 
exhibited totally incapacitating psychoneurotic behavior 
including a profound retreat from mature behavior, or was 
demonstrably unable to obtain or retain employment.  See 
38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic 
Disorders (effective before November 1996).  The Court had 
held he need only meet one of these criteria.  Johnson v. 
Brown, 7 Vet. App. 95 (1995).

Although the evidence of record includes medical opinions 
dated in 1994 indicating the veteran's PTSD was not totally 
disabling, the Board finds the opinions of the November 1991 
and May 1994 VA hospital examiners and the June 2003 VA 
examiner are persuasive that the veteran was demonstrably 
unable to obtain or retain employment because of his service-
connected PTSD upon discharge from a VA hospital on November 
22, 1991.  It is factually ascertainable that a schedular 100 
percent evaluation for PTSD was warranted from December 1, 
1991.  The preponderance of the evidence, however, is against 
the claim for any earlier effective date.  The Board notes, 
however, that records show the veteran was incarcerated for 
some period of time in 1992 and 1993 and that this may affect 
the amount of any retroactive award payable.


ORDER

Entitlement to an effective date from December 1, 1991, for a 
schedular 100 percent evaluation for PTSD is granted, subject 
to the regulations governing the payment of monetary awards.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


